Case 1:19-cv-23409-BB Document 1 Entered on FLSD Docket 08/14/2019 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                           IN ADMIRALTY

                                              CASE NO.

 OMICRON BLUE, LLC,

         Plaintiff,

 v.

 UNDERWRITERS AT LLOYD’S,
 LONDON, ENGLAND AS PER
 COVERNOTE B0901LC1717835000
 LONDON,

       Defendants.
 _________________________________________/

                                            COMPLAINT

         Plaintiff, Omicron Blue, LLC, sues Defendants, Underwriters at Lloyd’s, London,

 England as per Covernote B0901LC1717835000, as follows:

                                           Nature of Action

         1.      This is an action arising for Defendants’ breach of the insurance contract issued to

 Omicron Blue, specifically, Defendants’ failure to pay Omicron Blue’s Hurricane Irma claim.

                                   JURISDICTION AND VENUE

         2.      This Court has jurisdiction pursuant to its admiralty jurisdiction under 28 U.S.C.

 §1333, and is an admiralty and maritime claim within the meaning of Fed. R. Civ. P. 9(h).

         3.      Venue is appropriate in this Court because the insured vessel was and is located

 within this judicial district and a substantial part of the acts or omissions giving rise to this action

 occurred within this judicial district.
Case 1:19-cv-23409-BB Document 1 Entered on FLSD Docket 08/14/2019 Page 2 of 5



                                           THE PARTIES

        4.      Upon information and belief, Underwriters at Lloyd’s, London, England as per

 Covernote B0901LC171783500 (“Lloyd’s”) is a collection of individual investors who

 participate in the business of selling insurance in Florida.

        5.      At all material times, Omicron Blue was a Florida limited liability corporation.

                                       GENERAL ALLEGATIONS

        6.      The Lloyd’s Policy: Lloyd’s issued and delivered Policy No. 500123-ACH to

 Omicron Blue. A copy of the Policy is attached as Exhibit A.

        7.      The Policy provided coverage for damage to the insured vessel, the Lady H (Hull

 No. LYC75001J607), including damage occurring during Hurricane Irma.

        8.      On or about September 10, 2017 the Lady H was damaged due to Hurricane Irma.

        9.      Lloyd’s was promptly notified of the claim.

        10.     Lloyd’s failed and/or refused to properly investigate, evaluate and timely pay the

 covered damages to the Lady H caused by Hurricane Irma.

        11.     On March 19, 2018, due to Lloyd’s failure to comply with its obligations under

 the Policy and Florida law, Omicron Blue submitted a Civil Remedy Notice (Exhibit B) to allow

 Lloyd’s to cure their violations.

        12.     Lloyd’s failed to correct the circumstances giving rise to the violation within the

 sixty-day safe harbor period.

        13.     All conditions precedent to bringing this action have been performed, waived, or

 have otherwise occurred. All policy conditions have been fully or substantially complied with.

                             COUNT I – BREACH OF CONTRACT

        14.     Omicron Blue re-asserts Paragraphs 1 through 13 as if fully set forth herein.


                                                   2
Case 1:19-cv-23409-BB Document 1 Entered on FLSD Docket 08/14/2019 Page 3 of 5



        15.     Contract: The Policy constitutes a valid and enforceable contract and Omicron

 Blue satisfied all conditions to maintain the Policy in full force and effect at all relevant times.

        16.     The Policy obligates Lloyd’s to promptly pay all covered losses, including hull

 damaged caused by a hurricane.

        17.     Breach: Lloyd’s breached the Policy by refusing fairly, honestly, and timely

 adjust, evaluate, and to pay the covered claims under the Policy.

        18.     Damages: As a direct, foreseeable, and proximate result of Lloyd’s breach of its

 duties under the Policy, Omicron Blue suffered and continues to suffer damages.

        19.     Omicron Blue engaged the undersigned counsel to represent its interests in this

 action and agreed to pay a reasonable fee for services rendered.

        WHEREFORE, Plaintiff, Omicron Blue, LLC, demands judgment against Defendants,

 Underwriters at Lloyd’s, London, England as per Covernote B0901LC1717835000, for damages,

 including: the full benefits due under the Policy; pre- and post-judgment interest; attorney’s fees

 and costs pursuant to Fla. Stat. §626.9373; and any further relief this Court deems equitable.

                                         COUNT II – BAD FAITH

        20.     Omicron Blue re-asserts Paragraphs 1 through 19 as if fully set forth herein.

        21.     Omicron Blue at all times cooperated with the investigation, adjustment and

 payment of its claims, and otherwise met all conditions precedent to bringing this action.

        22.     Lloyd’s was afforded the sixty-day safe harbor required under Fla. Stat. §624.155,

 but failed to timely cure the circumstances giving rise to its violations or to fully pay Omicron

 Blue’s claims. Lloyd’s made partial payment on some aspects of the claims, thereby confessing

 to coverage and satisfying, in part, the determination of damages that may be deemed as a

 prerequisite to a bad faith cause of action.


                                                   3
Case 1:19-cv-23409-BB Document 1 Entered on FLSD Docket 08/14/2019 Page 4 of 5



        23.     The Policy obligates Lloyd’s to promptly and fairly pay all covered losses.

 Florida law imposes a fiduciary duty on to adjust and pay Omicron Blue’s claims fairly, honestly

 and with due regard for Omicron Blue’s interests.

        24.     Lloyd’s breached its fiduciary duty by willfully delaying the investigation,

 adjustment and payment of Omicron Blue’s claims. The payments that Lloyd’s ultimately made

 were inadequate and knowingly based on improper policy interpretations and low-ball damage

 evaluations, so that Lloyd’s could gain economic advantage.

        25.     Lloyd’s breach of fiduciary duty described herein is willful and in reckless

 disregard for its insured’s rights, and occurs with sufficient frequency so as to indicate a general

 business practice.

        26.     Damages: As a direct, foreseeable, and proximate result of Lloyd’s breach of its

 fiduciary duty, Omicron Blue suffered and continues to suffer damages.

        27.     Omicron Blue engaged the undersigned counsel to represent its interests in this

 action and agreed to pay a reasonable fee for services rendered.

        WHEREFORE, Plaintiff, Omicron Blue, LLC, demands judgment against Defendant,

 Underwriters at Lloyd’s, London, England as per Covernote B0901LC1717835000, for all

 damages recoverable under Fla. Stat. §624.155, including punitive damages; pre- and post-

 judgment interest; attorney’s fees and costs pursuant to Fla. Stat. §624.155; and any further relief

 this Court deems equitable.

                                 DEMAND FOR TRIAL BY JURY

        Plaintiff requests trial by jury of all issues so triable.

        Dated this 14th day of August, 2019.




                                                     4
Case 1:19-cv-23409-BB Document 1 Entered on FLSD Docket 08/14/2019 Page 5 of 5



                                          Respectfully submitted,

                                          VER PLOEG & MARINO, P.A.
                                          100 S.E. Second Street, 30th Floor
                                          Miami, FL 33131
                                          305-577-3996
                                          305-577 3558 facsimile

                                          /s/ Stephen A. Marino, Jr.
                                          Stephen A. Marino, Jr.
                                          Florida Bar No. 79170
                                          smarino@vpm-legal.com
                                          smcgee@vpm-legal.com
                                          S. Alice Weeks
                                          Florida Bar No. 1002667
                                          sweeks@vpm-legal.com
                                          Counsel for Omicron Blue, LLC




                                      5
